United States Court of Appeals
             for the Fifth Circuit                                   United States Court of Appeals
                                                                              Fifth Circuit
                              ___________                                   FILED
                                                                      August 28, 2020
                               No. 20-20068
                                                                       Lyle W. Cayce
                              ___________
                                                                            Clerk
Donald Calhoun,

                                                          Plaintiff—Appellee,

                                    versus

Jack Doheny Companies, Incorporated,

                                         Defendant—Appellant.
                ______________________________

               Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. 4:19-CV-3171
               ______________________________

Before Jolly, Graves, and Duncan, Circuit Judges.

Per Curiam:

       The opinion in this case issued on August 7, 2020 (Calhoun v. Jack
Doheny Companies, Inc., No. 20-20068, 2020 WL 4557641 (5th Cir. Aug. 7,
2020)). Unbeknownst to this court, the parties had settled the case earlier
and notified only the district court of the settlement. This case is moot, and
it was moot at the time we issued our opinion.

      The opinion of August 7, 2020 is WITHDRAWN, and this appeal
is DISMISSED WITH PREJUDICE as moot.